Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-6 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fiala (US 2017/0249745) in view of Ellsworth (US 2016/0339337).

As to claim 1, Fiala teaches a video display system comprising: 
a marker having a reference pattern (Markers shown in Fig. 26); 
5a first polarizing filter (Polarizing filter on image sensors) arranged to correspond to the marker and having a first polarization characteristic (Detects the marker through the specific polarization of light reflected from the marker) [0196]; 
a video display device (HMD shown in Figs. 22-25) including a camera (Multi-camera array) [0058] configured to capture the marker via the first polarizing filter (The camera array captures markers), a display unit (Display within HMD) having a light transmission property (E.g. HMD with augmented reality) [0166]; and 
an amount-of-change calculation unit (Processor – corresponding to the CPU identified above in the claim interpretation under 112(f)) [0020] configured to calculate an amount of change between a first image obtained 15such that the camera captures the reference pattern in a first attitude and a second image obtained such that the camera captures the reference pattern in a second attitude, and calculate an amount of change in an attitude in accordance with the amount of change between the first image 20and the second image (A marker detection algorithm calculates the motion of markers between frames to accurately determine the motion of the HMD) [0052-0055];
wherein the first polarizing filter is arranged between the marker and the display unit in a 25state in which the marker and the display unit are opposed to each other (The filter is located on the outside of each camera so it can filter light entering each camera) [0196].


However, Fiala does not teach second polarizing filters to filter light entering the user’s eyes to render the markers invisible to the user.
On the other hand, Ellsworth (Figs. 3, 6) teaches a 10second polarizing filter (Filter on polarizing lenses 385, 386) arranged to correspond to the display unit (Corresponds to the display of images to the user) and having a second polarization characteristic contrary to the polarization of the markers (The fiducial information is precluded from entering the user’s eyes through polarization of the lenses) [0020, 0021, 0040];
wherein the second polarizing filter is arranged in front of the user’s eyes [0020, 0021, 0040].
That is, the combination of Fiala and Ellsworth would utilize the second polarizing filters of Ellsworth with the HMD of Fiala to preclude any polarized light corresponding to the fiducial markers from entering the user’s eyes. Thus, the second polarizing filters would also be placed between the display device and the markers of Fiala.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarized lenses of Ellsworth with the HMD of Fiala because the combination would preclude the markers from being visible to the user through the display, resulting in a more immersive experience for the user.

As to claim 3, Fiala teaches wherein the amount-of-change calculation unit calculates the amount 30of change in the attitude of the video display device in accordance with a shifted amount of a second image pattern (A marker located in the second image) in the second image in a horizontal direction and a vertical 25direction corresponding to a first image pattern (The marker located in the first image) in the first image [0052], and an amount of change in a length (Edge points corresponding to search lines that generate polygons, which include both vertical and horizontal displacement) of the second image pattern in the horizontal direction and the vertical direction corresponding to the first image pattern [0048].

As to claim 4, Fiala teaches a control device (Processor and circuitry within the cameras) [0020] including the amount-of-change calculation unit and a first communication unit (E.g. internal circuitry in the cameras), 
wherein the video display device further includes a 10second communication unit (E.g. connection circuitry between the cameras and the processor) connected to the first communication unit, and outputs the first image and the second image to the control device via the first communication unit and the second communication unit (Both devices are utilized to detect and transmit the captured images to the processor for further processing), and 
the amount-of-change calculation unit calculates the 15amount of change between the first image and the second image (E.g. based on the displacement of a marker), and calculates the amount of change in the attitude of the video display device in accordance with the amount of change between the first image and the second image [0052-0055].

As to claim 5, Fiala and Ellsworth teach the limitations of claim 1 above.
Fiala also teaches a camera configured to acquire a first image by capturing the marker via the first polarizing filter and a second image by capturing the marker via the first polarizing filter (The camera system detects the marker through capturing a series of images through the specific polarization of light reflected from the marker) [0196].

As to claim 6, this claim is the corresponding method claim to device claims 1 and 5 above, and is rejected accordingly.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
As to claims 1, 5 and 6, Applicant argues that “[w]hile Ellsworth describes the use of markers and filtering markers, there is no description of the use of Applicant's claimed second polarization characteristic. In particular, Ellsworth's polarizing lenses 385, 386 are not configured such that the polarization characteristics of the lens and the polarization characteristic of the marker would be contrary with each other”. Remarks 9. Examiner contends that the second polarization characteristic is present in Ellsworth’s polarizing lenses 385 and 386, as the images projected through the second polarizing lenses preclude the marker from being visible to the user. Ellsworth was combined with Fiala specifically for this reason, as the markers of Fiala (for example, as shown in figure 16 of Fiala) would still be visible to the user through the HMD. However, the combination of Fiala and Ellsworth would result in a device that would not only capture markers through the camera system, but also preclude the markers from being visible to the user through the polarizing filter of Ellsworth. Reducing the visibility of the markers is described by Ellsworth as a desirable function of the HMD. See Ellsworth ¶ 26. Ellsworth describes numerous methods by which the visibility of markers can be reduced for the users, one of which is utilizing polarizing filters, as presented in the rejection above. Ellsworth ¶ 40. 
Thus, the claims are rejected as presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691